 



Exhibit 10.1
AMENDMENT NUMBER ONE
to the
NOTE PURCHASE AGREEMENT
dated as of October 1, 2007,
between
OPTION ONE ADVANCE TRUST 2007-ADV2,
as Issuer
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
as Initial Purchaser and Agent
          This AMENDMENT NUMBER ONE (this “Amendment”) is made and is effective
as of this 16th day of November, 2007, among Option One Advance Trust 2007-ADV2
(the “Issuer”), and Greenwich Capital Financial Products, Inc. (the “Initial
Purchaser” and “Agent”, as applicable), to that certain Note Purchase Agreement,
dated as of October 1, 2007, between the Issuer and the Initial Purchaser (the
“Agreement”).
RECITALS
          WHEREAS, on the terms and conditions set forth herein, the Issuer has
requested that the Initial Purchaser and Agent agree to amend the Agreement as
provided herein;
          NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. As used in this Amendment, capitalized terms
have the same meanings assigned thereto in the Agreement.
          SECTION 2. Amendments.
          (a) Section 1.01 shall be amended by replacing the definition of
“Maximum Note Balance” with the following definition;
               “Maximum Note Balance” shall have the meaning set forth in the
Indenture.”
          (b) Schedule A of the Agreement is hereby amended and restated in its
entirety as set forth in Exhibit I.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Limited Effect. Except as expressly amended and modified by
this Amendment, the Agreement shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.
          SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 5. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 6. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of the Issuer in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By:   Wilmington Trust Company, not in its      individual capacity but
solely as Owner        Trustee              By:   /s/ Roseline K. Maney       
Name:   Roseline K. Maney        Title:   Vice President        GREENWICH
CAPITAL FINANCIAL
PRODUCTS, INC.,
as Initial Purchaser and Agent
      By:           Name:           Title:        

            Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as 66 2/3% Noteholder
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By:   Wilmington Trust Company, not in its       individual capacity but
solely as Owner        Trustee                By:           Name:          
Title:           GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as Initial Purchaser and Agent
      By:   /s/ Dominic Obaditch         Name:           Title:        

            Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.,
as 66 2/3% Noteholder
      By:   /s/ Dominic Obaditch         Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit I
Schedule A
Maximum Note Principal Balance
Greenwich Capital Financial Products, Inc.: $750,000,000

 